DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FI20185463, filed on 5/18/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 12-13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Keller et al. (US 20150137830 hereinafter Keller).

Regarding to claim 8, Keller discloses a method for fault detection by measuring electromagnetic emission from a device under test to be monitored (fig. 20), the method comprises: 
a) placing the device into two or more of its operating states (fig. 20[609], paragraph 088 and 0134), 
b) measuring electromagnetic emission signals from the device at each placed operating state of the device (fig. 20[619]) and obtaining a result in time-domain (fig. 20 shows the device under test being turn on an the power being modulated at [619]), and at step 639 the EM emission being collected then converted from time domain to frequency domain), 
c) processing the measured signals into a result for the device to be monitored by digitizing and converting the resulting signal in time-domain into frequency domain (paragraph 0131 discloses to convert from time domain to frequency domain), 
d) comparing the result of the device to be monitored with earlier measured corresponding results of a non-fault device for the same operating states (paragraph 0131 discloses compared to baseline configuration and paragraph 0104 discloses compared to a predefined patterns), and 
e) detecting a fault in the device to be monitored if there is a sufficient difference between the compared results (paragraphs 104 and 0131 discloses to compare the result to baseline for detecting fault).

Regarding to claim 12, Keller discloses the method according to claim 8, further comprising measuring the electromagnetic emission signals from the device by using one or more inductive sensors, which is/are placed close to the device in given positions of the device (paragraph 0134 discloses magnetic coils).

Regarding to claim 13, Keller discloses the method according to claim 12, further comprising measuring the electromagnetic emission signals at each position of the device and in several operating states for each position by using one or more inductive sensors (paragraph 0134 discloses magnetic coils).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller as applied to claim 8 above, and further in view of Lewis et al. (US 20100033386 hereinafter Lewis).

Regarding to claim 9, Keller discloses the method according to claim 8, further comprising converting the measured electromagnetic emission signals into frequency-domain by dividing the digitized wave form curve in into a number of frequency components for obtaining a frequency spectrum.
Keller discloses to convert the signal from tome domain to frequency domain. However Keller does not disclose converting the measured electromagnetic emission signals into frequency-domain by dividing the digitized wave form curve in into a number of frequency components for obtaining a frequency spectrum.
Lewis discloses a method of detecting electromagnetic signal from the DUT device by measure the signal in time domain then performs the Fourier transform on the result of the time domain measurement to convert it into frequency domain data (paragraph 0054.
Therefore at the time before the effective filing date, it would be obvious to a POSITA to perform the Fourier transform on the result of the time domain measurement to convert it into frequency domain data in order to provide the frequency information of the signal.

Regarding to claim 10, Keller in view of Lewis discloses the method according to claim 9, wherein the converting is performed by Fast Fourier Transform, FFT (paragraph 0054 of Lewis).

Regarding to claim 11, Keller in view of Lewis discloses the method according to claim 9, further defining predefining a limit as an amplitude value that indicates a fault for one or more frequency components of the frequency spectrum (paragraph 130 of Keller discloses the result compare to a predetermined emission signature).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller as applied to claim 8 above, and further in view of Shusterman et al. (US 7355417 hereinafter Shusterman).

Regarding to claim 14, Keller discloses the method according to claim 8, further comprising measuring the electromagnetic emission signals from different operating states of the device (fig. 20[609], paragraph 088 and 0134).

However Keller does not teach by using a single inductive sensor and by moving the inductive sensor in the x-y direction.
Shusterman using a inductive probe 30 (with sensing winding) to scan (X-Y direction) the surface of the circuit board to obtain EMI from the circuit board.

Therefore at the time before the effective filing date, it would be obvious to a POSITA to use a single inductive probe to measure EMI in order to reduce cost and burdensome endeavor compare to a plurality of probes.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863